            Case 1:20-cv-04610-CM Document 4 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM SCOTT DAVIS,

                                 Plaintiff,
                                                                 20-CV-4610 (LLS)
                     -against-
                                                                 CIVIL JUDGMENT
DR. AVA TAYLOR PHD, et al.,

                                 Defendants.

         Pursuant to the order issued July 8, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed

without prejudice under the Prison Litigation Reform Act’s “three-strikes” rule. See 28 U.S.C.

§ 1915(g). Plaintiff continues to be barred from filing any civil action under the in forma

pauperis (IFP) statute while a prisoner unless Plaintiff is under imminent danger of serious

physical injury. See 28 U.S.C. § 1915(g).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 8, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
